Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.  Claim 1 is amended; claim 2 is cancelled; and claims 5-7 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1 and 3-7 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kayanoki (US 2010/0068486 A1).
Regarding claim 1, Kayanoki discloses a coating liquid (title).  See example B-1 (see Table 3, paragraph 0151) wherein the antifogging solution comprises copolymer 1 (i.e. acrylic polyol having a hydroxyl number of 84, see Table 2), polyol (i.e. both read on the polyol in present claim 1), organic isocyanate (a blocked isocyanate), and polyoxyethylene oleamide (i.e. a non-ionic surfactant).  To the antifogging solution is 
Kayanoki fails to disclose a composition comprising non-ionic surfactant having a HLB value of 10 to 15; process of preparing a micellized mixture, and curing catalyst encapsulated in a micelle formed by the nonionic surfactant. 
However, regarding non-ionic surfactant having a HLB value of 10 to 15, Kayanoki in the general disclosure teach that surfactant has a HLB value of 10 or more (i.e. overlaps with the HLB value in present claim 1) and particularly preferred surfactant is a non-ionic surfactant such as polyoxyethylene alkyl ether-type surfactant (paragraph 0095).  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), see MPEP § 2144.05.  Therefore, in light of the teachings in general disclosure of Kayanoki and case law, it would have been obvious to one skilled in art prior to the filing of present application, to include a nonionic surfactant with HLB in the overlapping range of 10-15, absent evidence to contrary.
Regarding process of preparing a micellized mixture and curing catalyst encapsulated in a micelle formed by the nonionic surfactant, see example B-1 wherein the antifogging solution comprising polyoxyethylene oleamide (i.e. non-ionic surfactant) is mixed with additive 1 which is a clear solution comprising water and acetylacetone aluminum as a curing catalyst (paragraphs 0153 and 0157) which reads on mixing 
Regarding claim 4, see example B-1 wherein the antifogging solution contains methoxy propanol.  See present specification wherein it states that 1-methoxy-2-propanol has the solubility and boiling point within the claimed range (paragraph 0031 and 0032).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al (US 2007/0238800 A1).
Prior to setting forth the rejection, it is noted that the recitation of "water-based coating composition" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Neal et al and hence the preamble fails to limit the claim. MPEP 2111.02
Regarding claim 1, Neal et al disclose storage stable composition (abstract).  See example 5 (Table 1), wherein the composition comprises polyol (i.e. reads on polyol in present claim 1), water (i.e. reads on water based composition), catalyst, and 
Neal et al are silent with respect to the polyisocyanate, and curing catalyst encapsulated in a micelle formed by the nonionic surfactant.
However, regarding polyisocyanate, Neal et al in the general disclosure teach that polyurethane foams and elastomers are formed by the reaction of polyisocyanate with an isocyanate reactive component (paragraph 0023) which reads on the polyisocyanate in present claim 1.  Therefore, in light of the teachings in general disclosure of Neal et al, it would be obvious to one skilled in art prior to the filing of present application to include polyisocyanate in the storage stable isocyanate reactive component containing polyol, nonionic surfactant, catalyst, and water for forming a polyurethane.
Regarding curing catalyst encapsulated in a micelle formed by the nonionic surfactant, given that isocyanate reactive component containing the polyol, nonionic surfactant, catalyst, and water is storage stable and to which can be added a polyisocyanate as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the hydrophobic curing catalyst to be encapsulated in a micelle formed by the non-ionic surfactant, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the 
Regarding claim 3, see example 5, wherein the composition does not contain any solvent.
Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-5, of office action mailed 7/9/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.  It is noted that arguments presented with the after final amendment filed 10/7/2021 were addressed in interview summary mailed 10/21/2021 and incorporated here by reference.

Information Disclosure Statement

There is a reference to document D1 in the non-patent literature (citation no. 2) in the IDS filed 9/2/2021.  However, there is no indication of what D1 represents.  Office requests a copy of the document D1, so Examiner can further evaluate D1 reference cited in that Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764